United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                                                               June 11, 2007
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk


                             No. 06-10811



     RICHARD N ABRAMS,

                                         Plaintiff-Appellant,

                                  v.

     UNITED STATES OF AMERICA DEPARTMENT OF TREASURY, OFFICE OF
     THE COMPTROLLER OF THE CURRENCY,

                                         Defendant-Appellee.



         Appeal from the United States District Court for the
                  Northern District of Texas, Dallas
                             3:05-CV-2433



Before JONES, Chief Judge, and BENAVIDES and STEWART, Circuit
Judges.

PER CURIAM:*


     This case arises from the Office of the Comptroller of the

Currency’s (“OCC”) investigation of Surety Bank and appellant

Richard Abrams, and concerns what is excluded from disclosure under

exemption 8 of the Freedom of Information Act (“FOIA”), 5 U.S.C. §§

552 et seq.    Abrams challenges the district court’s grant of the


     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
OCC’s motion for summary judgment.            We affirm.

I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The OCC is the bureau of the Department of Treasury that

supervises and regulates banks organized under the National Bank

Act.       In January, 2005, the OCC conducted a regularly scheduled

examination of Fort Worth, Texas-based Surety Bank. It discovered,

among other irregularities, that the bank had not charged Abrams,

the bank’s former Chairman and CEO, the normal transaction fee for

executing wire transfers.           The OCC prepared an examination report

(“the      Report”)   in   March,    2005,   notified   Abrams   that   it   was

conducting a formal investigation of            him, and issued an Order of

Investigation (“the Order”) on June 9, 2005.                Under the OCC’s

regulations, the Order, as well as any materials developed in

connection with it, is confidential.

       Abrams requested a copy of the Order in July, 2005, and the

OCC denied his request.        On August 2, 2005, Abrams filed a formal

request for a copy of the Order pursuant to the FOIA.                   The OCC

again denied his request, stating that the Order is exempt from the

FOIA’s production requirements. Abrams formally appealed the OCC’s

denial, and on November 18, 2005, the OCC denied his appeal on the

basis that the Order is excluded from production under exemption 8.

5 U.S.C. § 552(a)(4)(B).1            This lawsuit followed, the case was

       1
       Abrams had the opportunity to review the Order, without
copying it, during a deposition taken by the OCC on August 16,
2005. The OCC is required to show an order of investigation to any
person from whom it requests or compels testimony during the course

                                         2
referred to a magistrate judge, and the OCC moved for summary

judgment.     After inspecting the Order in camera, the magistrate

judge concluded that the motion for summary judgment should be

granted because the Order is related to the Report, thus falling

within the scope of exemption 8.      The district court adopted the

magistrate judge’s report, granted the motion for summary judgment,

dismissed the case, and entered final judgment.     Abrams appeals.

II. STANDARD OF REVIEW

     We review the district court’s grant of summary judgment de

novo.    Shell Offshore Inc. v. Babbitt, 238 F.3d 622, 627 (5th Cir.

2001).    “Summary judgment is appropriate if the record shows ‘that

there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.’” Id. (quoting

FED. R. CIV. P. 56(c)).

III. DISCUSSION

     Courts must narrowly construe FOIA exemptions in favor of full

disclosure.    Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976);

Fed. Labor Relations Auth. v. United States Dep’t of Def., 975 F.2d

1105, 1111 (5th Cir. 1992).      When interpreting a statute, the

“plain meaning” of the statute binds a court.   United States v. Ron

Pair Enters., 489 U.S. 235, 241 (1989).

     The FOIA requires government agencies to disclose documents,

unless the agencies can demonstrate that the documents at issue


of a formal investigation.    12 C.F.R. § 19.183(a).

                                  3
fall within the scope of one of the nine exemptions enumerated in

§ 552(b) of the FOIA.     Exemption 8 provides that the FOIA does not

apply to “matters that are . . . contained in or related to

examination . . . reports prepared by . . . or for the use of an

agency responsible for the regulation or supervision of financial

institutions.”     5 U.S.C. § 552(b)(8).        Abrams argues that the

district court erred in finding that the Order falls within the

scope of Exemption 8.

     First, Abrams argues that it is not enough that the Order is

related to the Report, and that instead, a direct connection must

be shown between the contents of the Report and the contents of the

Order.   This argument, however, runs afoul of the admonition that

courts “not look beyond the words of a statute if those words are

rational and unambiguous.”      In re Hammers, 988 F.2d 32, 34 (5th

Cir. 1993). The statute never mentions contents, and only requires

that a matter be related to the Report in order to be exempt from

production. See Consumers Union of United States, Inc. v. Heimann,

589 F.2d 531, 532–33 (D.C. Cir. 1978) (finding that exemption 8

excludes documents “relating to the extent of compliance” by

national   banks   with    Consumer    Credit    Protection   Act   from

disclosure).

     If Congress meant to require a direct connection between the

matter exempted and the Report, it could have easily accomplished

that by specifying as much.     See, e.g., 7 U.S.C. § 6311 (e)(2)(B)


                                   4
(specifying no disclosure of certain financial information unless

“directly related” to certain matters). Therefore, we only need to

find that the Order was related to the Report.            In addition to the

magistrate judge’s in camera review of the Order, the OCC’s sworn

affidavit and the chronology of the investigation support such a

finding.

     Abrams   also   argues   that   the   term    “matters”      cannot   mean

“documents,” and instead must solely mean “information,” because it

is factually impossible for a document to be “contained in” a

report.    Exemption 8, however, only requires that the matters be

“contained in or related to” the Report. (emphasis added). The

presence of the conjunction “or,” instead of “and,” suggests that

Congress meant “matters” to be a flexible term that can include

both documents and information.            Abrams’ other arguments are

similarly unavailing.

     Abrams   argues   that   the    district     court   erred    by   broadly

interpreting “examination report” to not only include the physical

report, but also the period of examination.           However, we find no

such interpretation in the court’s opinion.               Abrams also argues

that other federal banking agencies’ policies of disclosing similar

investigative orders contradict the district court’s holding, but

those policies only attest to the discretion that the FOIA affords

to individual agencies. Similarly, Abrams argues that the district

court should have required that the OCC redact any confidential


                                      5
information and disclose the remaining, non-exempt Orders.   Under

exemption 8, however, the entire Order is rendered confidential.

     Finally, Abrams argues that the district court abused its

discretion by not conducting in camera review of the OCC’s Report

in conjunction with the Order. As stated above, however, exemption

8 does not require a direct relationship between the two documents.

The court inspected the Order, and had ample other evidence that

the two documents were related, including the OCC’s affidavit and

other information concerning the examination and its discoveries.

The court did not abuse its direction by not also inspecting the

Report in camera.

IV. CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

judgment.




                                6